Case 6:18-cv-01281-RBD-DCI Document 24 Filed 02/18/19 Page 1 of 1 PageID 100




                            UNITED STATES DISTRICT COURT
                             MIDDLE DISTRICT OF FLORIDA
                                 ORLANDO DIVISION

TINA PERRY,

       Plaintiff,

v.                                                           Case No. 6:18-cv-01281-RBD-DCI

D.A.S.I. INC., a/k/a DIVERSIFIED
ADJUSTMENT SERVICE, INCORPORATED,

       Defendant.
                JOINT STIPULATION OF DISMISSAL WITH PREJUDICE

       Pursuant to Fed. R. Civ. P. 41(a)(1)(A)(ii), the parties to this action hereby stipulate to

dismissal of this action with prejudice and with each party to bear its own fees and costs of court,

thereby concluding this matter in its entirety.

       Respectfully submitted this 18th day of February, 2019.



/s/ Joshua R. Kersey                               /s/ Barbara Fernandez
Joshua Kersey                                      Barbara Fernandez
Florida Bar No.: 87578                             Florida Bar No.: 0493767
MORGAN & MORGAN, TAMPA, P.A.                       HINSHAW & CULBERTSON
One Tampa City Center, 7th Floor                   2525 Ponce de Leon Boulevard, 4th Floor
Tampa, FL 33602                                    Coral Gables, FL 33134
Tele: (813) 223-5505                               Tele: (305) 358-7747
Fax: (813) 223-5402                                Fax: (305) 577-1063
JKersey@ForThePeople.com                           bfernandez@hinshawlaw.com
JessicaK@ForThePeople.com                          dconnolly@hinshawlaw.com
Attorney for Plaintiff                             Attorney for Defendant
